ACCEPTED
                                                                                              01-15-00661-CV
                                                                                   FIRST COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                       11/12/2015 11:35:19 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                       CLERK



                                 01-15-00661-CV
                                                               FILED IN
                                                        1st COURT OF APPEALS
                                                            HOUSTON, TEXAS
                         IN THE COURT OF APPEALS       11/12/2015 11:35:19 PM
             FOR THE                                    CHRISTOPHER A. PRINE
                        FIRST DISTRICT OF TEXS AT HOUSTON
                                                                Clerk




                   PATRICK O'CONNOR & ASSOCIATES, LP
                                Appellant

                                       v.
                               CHESTER R. HALL
                                   Appellee




  THIRD MOTION FOR EXTENTISION OF TIME TO FILE APPELLANT'S
                           BRIEF


  Appeal from Cause No. 1036533, In the County Court at Law No.4, Harris County,
                                      Texas



THE LAW OFFICES OF VEKENO KENNEDY                    THE SIDDIQUI LAW FIRM
Vekeno Kennedy                                       Saif A. Siddiqui
Texas Bar No. 24077118                               Texas Bar No. 24052305
3346 E. T.C. Jester Blvd., Suite F-27                3346 E. T.C. Jester, Suite F-11
Houston, Texas 77018                                 Houston, Texas 77018
Phone:(713) 375-4230                                 Tel: (713) 927-2775
Fax: (713) 457-2954                                  Fax: (832) 787-1284
kennedy.re.law@gmail.com                             ss@siddiquilaw.com


                        ATTORNEYS FOR APPELLANT




                                        1
TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

       Pursuant to TEX. R. APP. P. 10.1 and 38.6(d), the Appellant, Patrick

O'Connor & Associates, files this Unopposed Second Motion to Extend Time to

File Appellant's Brief.

       Appellant's opening brief is currently due on November 12, 2015.

       Counsel for Appellant requests a 10-day extension of time to file its brief,

making the brief due on November 22, 20 15. This is the third request for extension

of time to file the opening brief.

       Counsel for Appellant relies on the following reasons, in addition to the

routine matters that counsel must attend to in daily practice, to explain the need for

the requested extension:

       Counsel for Appellant experienced unforeseen technical difficulties that

prevented him from   fin~lizing   and filing Appellate Brief on the date due.

       Due to the unforeseeable nature of this occurrence, Counsel for Appellant

was unable to confer with Appellee's Counsel to obtain permission for the

extention.

       Counsel for Appellant seeks this extension of time to be able to prepare a

cogent and succinct brief to aid this Court in its analysis of the issues presented.

This request is not sought for delay but so that justice may be done.

       All facts recited in this motion are within the personal knowledge of the

counsel signing this motion, therefore no verification is necessary under Rule of

Appellate Procedure 10.2.


                                            2
                             PRAYER FOR RELIEF

       For the reasons set forth above, Appellant requests that this Court grant this

Unopposed First Motion to Extend Time to File Appellant's Brief and extend the

Deadline for Filing the Appellant's Brief up to and including November 12, 2015,

and grant Appellant all other relief to which it may be entitled.

                                              Respectfully submitted,



                                              Saif A. Siddiqui
                                              The Siddiqui Law Firm
                                              Texas Bar No. 24052305
                                              3345 E. T. C. Jester, Suite F-11
                                              Houston, TX 77018
                                              ss@siddiquilaw .com
                                              Tel. (713) 927-2775
                                              Fax. (713) 457-2961 Tel. (713) 927-2775
                                              Fax. (713) 457-2961

                                              ATTORNEY FOR APPELLANT




                                          3
                           CERTIFICATE OF SERVICE

I hereby certify Pursuant to Rule 21a that on this the 12nd day ofNovember, 2015 a true
and correct copy of the foregoing was forwarded by facsimile transmission, regular mail,
certified mail, return receipt requested, hand-delivery, and/or by any other method as
agreed between the parties to the following:


       Mr. Paul Pilibosian                                                  via electronic mail
       Hoover Slovacek, LLP
       5847 San Felipe, Suite 2200
       Houston, Texas 77057




                                           4